EXHIBIT 10.15

 

Description of Director Compensation

 

Each director of the Crescent Banking Company (the “Company”), with the
exception of J. Donald Boggus, Jr., currently receives $1,000 per fiscal quarter
in compensation for service as director, and each director of Crescent Bank &
Trust Company (the “Bank”), with the exception of J. Donald Boggus, Jr.,
currently receives $375 per fiscal quarter plus $1,000 for each meeting attended
in compensation for service as a director. In addition, the Chairman of the
Company’s Board of Directors receives an annual fee of $5,000 and the Chairman
of the Bank’s Board of Directors receives an annual fee of $2,500 for their
services at these positions. Members of the Audit Committee and Compensation
Committee of the Company, which also serve as the Audit Committee and
Compensation Committee of the Bank, receive an additional fee of $400 and $250,
respectively, for each committee meeting attended. Members of the Loan
Committee, the Asset/Liability and Investment Committee, the Mortgage Banking
Committee and the Executive Committee of the Bank receive fees of $250 for each
meeting attended. The Company also awards stock options to its outside directors
pursuant to the 2001 Non-Employee Director Stock Option Plan. In addition,
directors receive compensation in the form of split-dollar life insurance for
which the Company or the Bank pays the premiums. Directors may also participate
in the Director Supplemental Retirement Plan, the benefits of which are funded
from life insurance purchased and owned by the Company or the Bank. The
compensation of directors may be changed from time to time by the Board of
Directors upon recommendation of the Compensation Committee without shareholder
approval.